                                          Case 4:20-cv-01384-HSG Document 48 Filed 08/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         IN THE MATTER OF THE
                                   7     COMPLAINT OF ROBERT E. KELLEY                       Case No. 20-cv-01384-HSG

                                   8     AND RICHARD E. KELLEY,
                                         SUCCESSOR CO-TRUSTEES AND                           JUDGMENT
                                   9     BENEFICIARIES OF THE EUGENE M.
                                         KELLEY AND VERNA L. KELLEY
                                  10     REVOCABLE LIVING TRUST, AS
                                         OWNERS AND/OR OPERATORS OF
                                  11
                                         THE VESSEL F/V MISS HAILEE,
                                  12     OFFICIAL NUMBER 524780, FOR
Northern District of California




                                         EXONERATION FROM AND/OR
 United States District Court




                                  13     LIMITATION OF LIABILITY

                                  14
                                              For the reasons set forth in Magistrate Judge Corley's Report and Recommendation Re
                                  15

                                  16   Motion for Default Judgment filed on July 30, 2021 and adopted by this Court,

                                  17          IT IS HEREBY ORDERED AND ADJUDGED
                                  18          1.      That the default of any and all potential claimants who have sustained any loss, injury,
                                  19
                                       expense or damage resulting from the Voyage, and have failed to file claims in this action according to
                                  20
                                       the Court-ordered deadlines, which have now passed, is confirmed, noted, and entered;
                                  21
                                              2.       That any and all potential claimants are barred and permanently restrained from filing
                                  22
                                       and/or prosecuting in any court any and all potential claims which might have been properly filed in
                                  23
                                       this limitation proceeding; and
                                  24

                                  25          3.      That default judgment is hereby entered for Limitation Plaintiffs against any and all

                                  26   persons who have failed to file claims in this action according to the Court-ordered deadlines, which

                                  27   have now passed, and pursuant to said judgment that Limitation Plaintiffs be exonerated from liability

                                  28   on all future claims for loss, injury, expense or damage arising out of the Voyage.
                                       Case 4:20-cv-01384-HSG Document 48 Filed 08/19/21 Page 2 of 2




                                          Dated at Oakland, California, this 19th day of August, 2021.
                                   1

                                   2                                               Susan Y. Soong
                                                                                   Clerk of Court
                                   3

                                   4
                                                                                   By: ________________________
                                   5                                               Nikki D. Riley
                                                                                   Deputy Clerk to the
                                   6                                               Honorable HAYWOOD S. GILLIAM, JR.
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
